Case 4:17-cr-00217-MAC-CAN Document 41 Filed 11/16/18 Page 1 of 1 PageID #: 122




                       IN THE UNITED STATES DISTRICT COURT
                        FOR THE EASTERN DISTRICT OF TEXAS
                                 SHERMAN DIVISION
 UNITED STATES OF AMERICA                     §
                                              §
       vs                                     §          No. 4:17cr217
                                              §
 WILLIAM BROWN (1)                            §
                   WAIVER OF RIGHTS AND CONSENT TO PROCEED
                             BY VIDEO CONFERENCE

        I, William Brown, the above named defendant, who is charged in an indictment with

 violation of 26 U.S.C. § 5861, 26 U.S.C. § 5871, Possession of an Unregistered Short Barrel

 Shotgun, hereby voluntarily waive any and ail rights I may have pursuant to the

 Confrontation Clause of the Sixth Amendment to the United States Constitution and

 pursuant to Fed. R. Crim. P. 43 and 11 and consent to proceed by video conference in the

 sentencing hearing.

        Executed this the 16th day of November, 2018.



                                               Defendant



 Marcia A. Crone                                  Attorney for Defendant
 United States District Judge
